Order entered November 10, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01519-CV

    BEVER PROPERTIES, LLC AND JESSE M. TAYLOR, D.D.S., P.A., Appellants

                                            V.

          JERRY HUFFMAN CUSTOM BUILDER, L.L.C., ET AL., Appellees

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 366-2512-04

                                        ORDER
       We GRANT appellants’ October 31, 2014 unopposed motion to extend time to file reply

brief to appellee Jerry Huffman Custom Builder, LLC’s brief and ORDER the brief be filed no

later than November 26, 2014.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE